Citation Nr: 1115251	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a personality disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder. 


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1995 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue was certified by the RO in Roanoke, Virginia.  

The issue certified to the Board was categorized as entitlement to service connection for a personality disorder.  The United States Court of Appeals for Veterans Claims (Court), however, has held that the scope of a claim must be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  Therefore, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of these considerations, and consistent with the assertions presented, the Board finds that the scope the Veteran's present claim is not limited to a claim of service connection for a personality disorder alone, but also encompasses a claim of service connection for an acquired psychiatric disorder.

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

A personality disorder is not a disability for VA compensation purposes.


CONCLUSION OF LAW

The claim of entitlement to service connection for personality disorder is without legal merit.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2008 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how VA determines the disability rating and effective date.  

With respect to the claim of entitlement to service connection for a personality disorder VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.

The Veteran asserts that he has a personality disorder for which he should receive compensation.  He maintains that he did not suffer from either anxiety or an obsessive compulsive disorder prior to active duty.  As a consequence, he maintains that the diagnosed personality disorder which led to his separation from active duty should be service connected.

Significantly, however, as noted above and as a matter of law service connection cannot be granted for a personality disorder.  A personality disorder is not considered a disease or injury within the meaning of applicable legislation and, hence, does not constitute a disability for the purpose of VA disability compensation.  38 C.F.R. §§ 3.303(c) and 4.9.

While service connection may be granted, in limited circumstances, for a disability due to aggravation of a developmental abnormality by a superimposed disease or injury, see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993), that matter is the subject of the remand below, and does not affect the resolution of the question of entitlement to service connection for a personality disorder.

The claim is denied.


ORDER

Entitlement to service connection for a personality disorder is denied.  




REMAND

The Board finds that additional development is in order before a decision may be made on the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

The Veteran's DD 214 reveals that he was discharged in March 1999 secondary to a personality disorder.  Presumably, medical and administrative determinations were made prior to his the Veteran's discharge regarding his ability to serve.  The Veteran's claims file, however, does not presently contain his service personnel records.  Such records are relevant to the issue at hand and VA must, as part of its duty to assist, retrieve these records.  38 C.F.R. § 3.159 (2010).  

Further, in his January 1998 report of medical history the Veteran reported that he was treated for a nervous condition in Germany.  The Veteran additionally stated in his November 2008 notice of disagreement that he received psychiatric treatment in Hanau, Germany, Panama, Fort Drum, New York and McDonald Army Hospital, Fort Eustis, Virginia at times between 1997 and 1999.  In his February 2009 substantive appeal the Veteran stated that he was hospitalized twice and that he was treated "due to combat related issues" following service in Bosnia and Panama.  The Veteran's service treatment records contain records from Hanau, Germany and Fort Drum.  Service treatment records of record do not, however, show treatment for a psychiatric disorder from Hanau, Germany nor do they contain treatment records from Fort Eustis' McDonald Army Hospital, Panama or Bosnia for the periods between 1997 and 1999.  The Board notes, however, that occasionally service treatment records pertaining to psychiatric care, particularly inpatient care, are kept in different locations than the location of the primary service treatment record.  Accordingly, the RO must request all available records from the medical facilities or the facilities in the regions cited by the Veteran.  Id.  If any records are unavailable, a formal finding of unavailability must be entered. 

Finally, the Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of an acquired psychiatric disorder.  As the Veteran was discharged due to a personality disorder and as he is shown to presently have a psychiatric disorder, the Board finds that an examination is in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric disorder in-service and since.  The AMC/RO should request the names of any and all treatment facilities and hospitals in which the Veteran received treatment during service.  Thereafter, the AMC/RO must take appropriate action to secure any records which have not been previously secured for inclusion in the claims file, to include any missing service treatment records from either the National Personnel Records Center or the Records Management Center.  This includes, but is not limited to McDonald Army Hospital, Fort Eustis, Virginia; Fort Drum, New York; Hanau, Germany; Panama, and Bosnia.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The RO should contact the National Personnel Records Center and request a complete copy of the appellant's personnel records, to include all records associated with his discharge from active duty in March 1999 due to a personality disorder.

3.  Following the receipt of the additional personnel and service treatment records, the Veteran must be afforded a VA examination by a psychiatrist to determine whether it is at least as likely as not that he has an acquired psychiatric disorder due to service.  The claims folder is to be made available to the examiner to review.  The examiner must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that he has an acquired psychiatric disorder due to service.  In addressing this question the examiner must opine whether the symptoms that led to the in-service diagnosis of a personality disorder were the prodromal signs of any currently diagnosed acquired psychiatric disorder.  A complete rationale must be provided for any opinion offered.

In preparing any opinion, the examiner must note the following terms:

*	"It is due to" means 100 percent assurance of relationship.
*	"It is at least as likely as not" means 50 percent or more.
*	"It is not at least as likely as not" means less than a 50 percent chance.
*	"It is not due to" means 100 percent assurance of non relationship.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed acquired psychiatric disorder is unknowable.

4.  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate the remaining claim.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


